Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Indemnity—when terms of original contract waived by acceptance of indemnity. Where a contract for construction authorizes persons letting it to retain out of any moneys due the contractors a sufficient amount to indemnify the former against any claim or lien for which they or their property may be liable, and on a threat by an employee of suit for personal injuries the contractors give to those letting the contract an indemnity bond to hold the latter free from liability, held that the contract between the parties and the bond of indemnity constitute different transactions, the contract being satisfied upon the payment and acceptance of the amount due thereunder, and the terms of the contract provided for the retention of money being waived by the acceptance of the indemnity bond. 2. Indemnity, § 9*—how indemnity bond construed. Nothing can be read into an indemnity bond which does not .actually appear in it or which is not warranted by legal interpretation of the language used to express the intention of the parties, which intention must be gathered from such language. 3. Indemnity, § 9*—when indemnity bond not construed as cov-' ering liability for attorneys’ fees and expenses. Where the covenant of an indemnity bond is limited to “all damages resulting or arising from such negligence which may hereafter be assessed against them in any action brought by any such person or persons,” and in the suit in which the bond is given no damages are recovered, the terms of the bond cannot be construed to hold defendant in the action liable for the attorneys’ fees and the expenses attendant upon the suit.